DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 09/18/2021.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1, 7, 10, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, it involves exemplary language (line 1), which is considered to be indefinite limitation.
In claim 7, it recites the limitation of “the processor” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation of “configured to” in line 1 is indefinite, since it is not clear what has been configured to. Also see claims 15-18.
Regarding claim 20, it involves exemplary language (line 1), which is considered to be indefinite limitation.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al. (U. S. Pat. App. Pub. – 2009/0016542).
	Regarding claim 1, Goldstein et al. disclose a hearing device, comprising: an input unit providing at least two input audio data streams, each comprising a mixture of a target signal component from a target sound source (by 111) and a noise component from one or more noise sources (by 123); a mixing processor (310) for receiving said at least two input audio data streams, and for mixing said at least two input audio data streams, or processed versions thereof, and for providing a processed input signal based thereon; and an output unit (125) providing output stimuli perceivable to the user as sound based on said processed input signal or a processed version thereof; wherein the processor is configured to process said noise component of said at least two input audio data streams, or processed versions thereof, in order to reduce or avoid artefacts in said processed input signal due to said mixing by balancing said noise components of the at least two input audio data streams in the processed input signal (Figs 2-5) as claimed.
	Regarding claim 2, Goldstein et al. further disclose the hearing device, wherein the processor is configured to estimate a noise variance of the at least two input audio data streams prior to mixing ([0047, 0054 and 0060-0062]).
	Regarding claim 3, Goldstein et al. further disclose the hearing device, wherein the processor is configured to process said noise components in dependence of said noise variances of the at least two input audio data streams ([0047, 0054 and 0060-0062]).
	Regarding claim 4, Goldstein et al. further disclose the hearing device, wherein the at least two input audio data streams originate from two different target sound sources ([0032]).

Regarding claim 6, Goldstein et al. further disclose the hearing device, wherein the processor is configured to estimate a level of said target components of said at least two input audio data streams ([0050]).
Regarding claim 7, Goldstein et al. further disclose the hearing device, wherein the mixing (?) processor is configured to fade from one input audio data stream to another input audio data stream (Figs. 4-5).
Regarding claims 8 and 15, Goldstein et al. further disclose the hearing device, wherein said fading from a first input audio data stream to a second input audio data stream over a certain fading time period comprises that the mixing processor is configured to provide the first data stream as the processed signal at a first point in time t1 and to provide the second data stream as the processed signal at a second point in time t2, where the second time t2 is larger than the first time t1 (Figs. 7-10) as claimed.
Regarding claim 9, Goldstein et al. further disclose the hearing device,  wherein said fading from a first input audio data stream to a second input audio data stream over a certain fading time period comprises determining respective fading parameters or a fading curve that gradually decreases a weight of said first input audio data stream, or a processed version thereof, while increasing a weight of said second input audio data stream, or a processed version thereof, and wherein the (perceived) (?) noise level of the processed input signal is substantially unaltered during said fading (Figs. 7-10) as claimed.
mixing processor is configured to initiate fading based on a detected feedback (410) of one of said input audio data streams.
Regarding claim 11, Goldstein et al. further disclose the hearing device, comprising a voice activity detector configured to provide a VAD-control signal indicative of whether or not or with what probability a given input audio stream comprises a human voice ([0047-0048]).
Regarding claim 16-17, Goldstein et al. further disclose the hearing device, wherein the mixing processor is configured to fade between said at least two input audio data streams, or processed versions thereof, while ensuring that the noise components in the processed input signal are equalized to the level of the noise signal components in the input audio data stream exhibiting the largest noise level (Figs. 7-10).
Regarding claim 18, Goldstein et al. further disclose the hearing device, wherein the mixing processor is configured to fade between said at least two input audio data streams, or processed versions thereof, the hearing device comprising a single channel post filter (Fig. 7A) for attenuating noise in the processed input signal, wherein the post filter is configured to increase attenuation of noise components of the processed input signal ([0163]).
Regarding claim 19, Goldstein et al. further disclose the hearing device, wherein the hearing device is constituted by or comprising a hearing aid, a headset, an earphone, an ear protection device or a combination thereof ([0002]).
	Method claim 20 is similar to claims 1-11 and 15-19 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldstein et al. (U. S. Pat. App. Pub. – 2009/0016542) in view of BERTELSEN et al. (U. S. Pat. App. Pub. – 2017/0295437).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651